Citation Nr: 0304187	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-08 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUES

1.  Entitlement to Department of Veterans Affairs outpatient 
dental treatment.  

2.  Entitlement to payment or reimbursement of private dental 
expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1983.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 denial by the 
Department of Veterans Affairs (VA) Medical Center in Boise, 
Idaho.  The case is managed from the Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has the following service-connected 
disabilities: tinnitus, rated as 10 percent disabling, and 
hearing loss, scars, and hemorrhoids, each rated as 
noncompensable (zero percent disabling).  The combined 
service-connected disability rating is 10 percent.  He has no 
service-connected dental disability.

3.  The veteran received VA dental care in 1983 and 1984 for 
a dental condition or disability in existence at the time of 
his discharge in 1983.  

4.  The veteran was not a prisoner of war, does not have a 
dental condition that has been adjudicated as aggravating a 
service-connected disability, and is not participating in a 
VA vocational rehabilitation program.      
 
5.  There is no evidence showing that VA authorized private 
dental treatment or that private dental expenses were 
incurred during a medical emergency and when VA or other 
government facilities are not feasibly available.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 17.93, 17.161 (2002).   

2.  The criteria for payment or reimbursement of private 
dental expenses have not been met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.    

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the January 2001 denial letter, 
explanatory letter dated in June 2001, and the September 2001 
statement of the case, the RO provided the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  In addition, in a December 2002 
letter, the Board explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence needed for the appeal, noted the requirements 
for prevailing on his claims, and asked the veteran to submit 
or authorize the release of any additional evidence relevant 
to the appeal.  Accordingly, the Board finds that the veteran 
has been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board emphasizes that 
the claims on appeal are legal in nature, such that the 
development of additional evidence is not integral to the 
disposition.  Therefore, there is no reasonable possibility 
that assistance with the development of evidence would aid in 
substantiating the veteran's claim.  38 U.S.C.A. § 
5103A(a)(2).  That is, the law is dispositive, not evidence.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  Thus, no additional 
assistance to the veteran is needed.  The Board notes that, 
in response to the Board's December 2002 letter, the veteran 
did not identify any evidence that should be obtained for his 
appeal.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

Review of the claims folder revealed that the veteran has the 
following service-connected disabilities: tinnitus, rated as 
10 percent disabling, and hearing loss, scars, and 
hemorrhoids, each rated as noncompensable (zero percent 
disabling).  The combined service-connected disability rating 
is 10 percent.   

The veteran was separated from service in August 1983.  A VA 
dental treatment record dated in September 1983 reflected 
oral examination and assessment for treatment plan.  These 
notes included the notation "VA Regulation 6123 Class II."  
Treatment completed through March 1984 included fillings and 
placement of a crown and bridgework.  The case was closed in 
March 1984.   

In his January 2000 claim, the veteran related that he had 
extensive dental treatment while in service, including 
removal of tooth #20.  After service, he had additional VA 
dental treatment that included placement of a gold crown and 
bridge for missing tooth #20.  In January 2000, the veteran 
visited a private dentist, who found that the prior dental 
work needed to be redone.  He alleged that the original 
treatment in service was negligent and resulted in losing 
tooth #20, which necessitated the subsequent crown and 
bridgework.  He requested that the dental problems be covered 
by VA.  In a March 2000 statement, the veteran related that 
his total private dental expense was going to be $1,855.00.  
He explained that he was leaving the country soon and could 
not wait for VA to make a decision concerning his dental 
claims.    



Analysis

1.  VA Outpatient Dental Treatment

Generally, VA shall furnish on an ambulatory or outpatient 
basis medical services as are needed, to applicants for 
compensation and pension examinations, for a non-service-
connected disability held to be aggravating a service-
connected disability, or for veterans participating in a 
vocational rehabilitation program.  38 C.F.R. 
§ 17.93(a) (2002).  Applications for dental treatment must 
also meet the provisions of 38 C.F.R. § 17.161. Id.      

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined by law and 
regulation according to the dental class in which the person 
falls.  38 C.F.R. § 17.161.  See generally 38 U.S.C.A. § 1712 
(West 2002).  Persons in Class I have a service-connected 
compensable dental disability.  They may receive any 
reasonably necessary dental treatment without time limit for 
application or restriction as to episodes of treatment.  
38 C.F.R. § 17.161(a).  Persons in Class II have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge or release 
from active service, which took place after September 30, 
1981.  They may receive any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, subject to service 
requirements and a 90-day time limit for application for 
treatment.  38 C.F.R. § 17.161(b).  Persons in Class II(a) 
have a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma.  They may receive any treatment indicated as 
reasonably necessary for the correction of the service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c).  Persons in Class II(b) include veterans who 
have a service-connected noncompensable dental condition or 
disability and who had been detained or interned as prisoners 
of war for a period of less than 90 days.  These veterans may 
receive any treatment as reasonably necessary for the 
correction of the service-connected dental condition or 
disability.  38 C.F.R. § 17.161(d).  Veterans who were 
prisoners of war for 90 days or more, as determined by the 
concerned military service department, are Class II(c) and 
may be authorized any needed dental treatment.  38 C.F.R. § 
17.161(e).  

A person with a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability is in Class III.  Such a 
veteran may be authorized dental treatment for only those 
dental conditions which, in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  38 C.F.R. 
§ 17.161(g).  A veteran whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment under Class 4.  
38 C.F.R. § 17.161(h).  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary under Class V.  38 C.F.R. § 17.161(i).  
Finally, Class VI consists of veterans scheduled for 
admission or otherwise receiving care and services under 38 
U.S.C.A. chap. 17.  These veterans may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161(j).   

Considering the applicable regulations, the Board finds no 
basis for establishing the veteran's entitlement to VA 
outpatient dental treatment.  First, he does not have an 
adjudicated service-connected dental disability, which 
precludes him from Classes I, II, II(a), and II(b).  The 
Board acknowledges that the veteran already received VA 
dental care in 1983 and 1984 under Class II.  However, the 
regulation specifies that dental care is limited to a one-
time correction of the dental condition.  38 C.F.R. 
§ 17.161(b).  Moreover, the veteran was not a prisoner of 
war, does not have a 100 percent service-connected disability 
rating, does not have a dental condition that has been 
adjudicated as aggravating a service-connected disability, is 
not participating in a VA vocational rehabilitation program, 
and is not receiving other VA medical care where it has been 
determined that the dental disorder is complicating the 
medical disorder.  Accordingly, the Board finds that the 
criteria for entitlement to VA outpatient dental treatment 
are not met.  The appeal must be denied.   

2.  Payment or Reimbursement of Private Dental Expenses

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.52(a).  However, hospital care in 
public or private facilities will only be authorized, whether 
under a contract or an individual authorization, under 
specified circumstances, including for treatment of: 1) 
service-connected disability; 2) disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; 3) disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability; 4) disability associated with and held to be 
aggravating a service-connected disability; or 5) disability 
of a veteran participating in a rehabilitation program under 
38 U.S.C. ch. 31 and when there is a need for hospital care 
for reasons set forth in VA regulations.  38 U.S.C.A. § 
1703(a)(1); 38 C.F.R. 
§ 17.52(a)(1).  

To the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
veteran received care for: a) an adjudicated service-
connected disability, b) non-service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability, c) any disability of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability, or d) any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. ch. 
31 and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 
17.120(a).  VA law and regulation also requires that 1) the 
care was rendered in a medical emergency, when delay would 
have been hazardous to life or health, and 2) when VA or 
other government facilities are not feasibly available, and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728(a)(1) 
and (3); 38 C.F.R. § 17.120(b) and (c).  All three elements 
must be satisfied for a claimant to qualify for payment or 
reimbursement.  Malone v. Gober, 10 Vet. App. 539, 544 
(1997). 

In this case, the Board finds no legal basis for VA to pay or 
reimburse the veteran for private dental expenses.  That is, 
private dental care could not have authorized by VA because 
the dental condition treated was not a service-connected 
disability, a disability for which a veteran was discharged 
or released from the active military, naval, or air service, 
a disability associated with and held to be aggravating a 
service-connected disability, or a disability of a veteran 
participating in a vocational rehabilitation program.  In 
addition, the veteran does not have permanent and total 
service-connected disability.  38 U.S.C.A. § 1703(a)(1); 
38 C.F.R. § 17.52(a)(1).  For these same reasons, VA law and 
regulations do not permit the payment or reimbursement of 
unauthorized private dental expenses.  38 U.S.C.A. § 
1728(a)(2); 38 C.F.R. § 17.120(a).  Moreover, there is no 
evidence showing that the private dental expenses were 
incurred during a medical emergency and when VA or other 
government facilities are not feasibly available.  
38 U.S.C.A. § 1728(a)(1) and (3); 38 C.F.R. § 17.120(b) and 
(c).  




ORDER

Entitlement to VA outpatient dental treatment is denied.  

Entitlement to payment or reimbursement of private dental 
expenses is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

